DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 16, and 24, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, which depends on claim 9, it is unclear how certain exercise apparatus (e.g., elliptical trainer, exercise bike, star stepper, etc.) could possibly be the same exercise apparatus as recited in claim 9, which is said to comprise at least one weight configured to be actuated via the user.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 requires removing the state machine recite in claim 17.  In this way, claim 18 does not include all limitations of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of this action, claim 18 will be interpreted as separately processing data derived from the state machine.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2018/0050234 to Kashyap (hereinafter Kashyap).
Regarding claim 1, Kashyap teaches a motion-based interface system comprising:
an electronic device configured to store a software module (e.g., exercise management system EMS 106a-106n, which reads data from sensors and computes sets, reps, and other exercise information; see at least Fig. 1B and par. 79); 
an exercise apparatus (e.g., “Exercise machine: comprises any machine used for physical exercise. These range from simple free weights like dumbbells and barbells to weight machines that have weights hanging from a cable and Cardio workout machines like Treadmills, Elliptical, and Cross trainers” in par. 74) comprising:
at least one movable member configured to be actuated via the user (the above exercise machines each possess one or more moveable members, such as a weight); and
at least one sensor to detect position data of the movable mechanical member (e.g., “These sensors 280 connect to the computer 260 using sensor communication protocols as described in the sensor protocol section above. The active sensor link 106A may be mounted on fitness equipment like treadmills, cross trainers, weight machines, free weights (e.g., dumbbell, barbell) where the sensors 280 may be used to measure exercise information like weight lifted, number of sets, number of repetitions, exercise duration, etc.” in par. 98);
wherein the software module is configured to receive position data from the sensor and upon detecting a pre-determined motion, commands an operation of the processor of the electronic device (e.g., when the user performs exercises relative to the training plan in par. 110).
Claim 9 is taught by Kashyap for the same reasons as claim 1 above.  Additionally, the software module is configured to receive position data and commands and first and second operation according to a first a second motion (e.g., an upward motion constitutes one input and a downward motion constitutes a second input; see at least Fig. 5G).
Regarding claims 2 and 10, Kashyap teaches wherein the detecting of a pre-determined motion includes waiting for position data to exceed a high threshold after being lower than a low threshold (see at least Fig. 5D and pars. 154-157, which show that measurements must be outside the zero tolerance band 724 to be recorded as part of a repetition).
Regarding claims 4 and 12, Kashyap teaches wherein the latency of the detection of the motion by the sensor is below 1000 milliseconds (e.g., because the sensors measure “real time” readings in par. 85 and/or because the sensors employ protocols known to operate at latencies well below 1000 ms, such as I2C and UART in par. 70 and Wi-Fi and Bluetooth in par. 72). 
Regarding claims 5 and 13, Kashyap teaches wherein the exercise apparatus is one of the following an elliptical trainer, an exercise bike, a stair stepper, free-standing pedals, a spring band stretched between a rigid support allowing a user to press against the spring band or an ankle weight or weighted sandal (e.g., “Exercise machine: comprises any machine used for physical exercise. These range from simple free weights like dumbbells and barbells to weight machines that have weights hanging from a cable and Cardio workout machines like Treadmills, Elliptical, and Cross trainers” in par. 74).
Regarding claims 6 and 14, Kashyap teaches wherein the movable member is configured as a wearable device (e.g., “The client devices 104a…104n may comprise fully featured computers with processors, memory, storage, networking, and sensors. Smart phones and wearable devices may have several components used in a client device and the user may carry the client device to a fitness center. The client device may connect with one or more of the EMS 106a…106n using the PAN connection 114 as described in the communication standards above.” in par. 78) having one or more of the following: an accelerometer, gyroscope, or magnetic sensor (e.g., “the one or more sensors may include one or more of: an accelerometer, a gyroscope, a weight meter, a tension meter, a pulse meter, and a proximity sensor” in par. 6).
Regarding claims 7 and 15, Kashyap teaches wherein the sensor is configured to measure one or more of linear acceleration, velocity, angle, angular velocity, distance, displacement or magnetic flux (e.g., accelerometer sensor is used to measure acceleration in the z-axis in par. 153).
Regarding claims 8 and 16, Kashyap teaches wherein the system reduces cumulative error such as by zeroing out values when near-zero velocity states are detected (e.g., “To eliminate noise, a band around zero velocity is established” in par. 154; see also pars. 155-156).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap in view of US 2018/0250553 to Pendergast et al. (hereinafter Pendergast).
Regarding claims 3, 11, and 17, Kashyap teaches the invention substantially as described above, but lacks in explicitly teaching wherein the data from the sensors is monitored in a state machine to create the commands sent to a computer.  In a related disclosure, Pendergast teaches the use of sensors to detect acceleration with or in place of movement sensors during exercise (par. 30).  More particularly, Pendergast teaches that the processing circuitry 250 of the system may include a central processing unit and the “processing circuitry 250 may be configured as a state machine that includes combinational logic that receives input(s), alters state based on the input(s), and produces output(s) based on the input(s) and/or the state” (par. 43).  It would have been obvious to one of ordinary skill in the art before the effective date to incorporate the state machine teachings of Pendergast into the system of Kashyap in order to ensure the device may only be in one state at a time, thereby increasing the overall stability of the system.
Claims 18-24 are taught by Kashyap as discussed with respect to 35 U.S.C. 102 hereinabove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715